Curia.

We think the office became vacant by the ap p0intments under the act of 1823. The second proviso in the 4th section of this act, that nothing in that section shall , , . . T . . apply to commissioners m the cities, relates merely to the mode of appointment, and excludes them from the operation of the second proviso. When new commissioners were appointed for the city, under the first section of that act, the old commissioners went out of office, by the ninth article of the constitution.
Motion granted.